Exhibit 10.1

 

INPHI CORPORATION

 

AMENDED AND RESTATED

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

 

This Severance and Change of Control Agreement (this “Agreement”) is made and
entered into effective as of August 1, 2019 (the “Effective Date”), by and
between Ford Tamer (“Executive”) and Inphi Corporation, a Delaware corporation
(the “Company”).  Certain capitalized terms used in this Agreement are defined
in Section 1 below. This Agreement supersedes the Change of Control Severance
Agreement between the parties dated as of February 1, 2012.

 

RECITALS

 

A.            It is expected that the Company from time to time will consider
the possibility of a Change of Control.  The Board of Directors of the Company
(the “Board”) recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities.

 

B.            The Board believes that it is in the best interests of the Company
and its shareholders to provide Executive with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

 

C.            In recognition of Executive’s service with the Company during
which time Executive’s leadership has been fundamental to the Company’s
development and in order to provide Executive with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide Executive with certain severance and other benefits upon Executive’s
termination of employment in connection with a Change of Control.

 

D.     The Board also believes it is in the best interests of the Company and
its shareholders to provide Executive with severance upon involuntary
termination other than in connection with a Change of Control.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

 

1.             Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

 

(a)           Cause.  “Cause” shall mean (i) commission of a felony, an act
involving moral turpitude, or an act constituting common law fraud, and which
has a material adverse effect on the business or affairs of the Company or its
affiliates or stockholders; (ii) intentional or willful misconduct or refusal to
follow the lawful instructions of the Board that is not cured within thirty (30)
days following written notice from the Board; or (iii) intentional breach of
Company confidential information obligations which has an adverse effect on the
Company or its affiliates or stockholders.  For these purposes, no act or
failure to act shall be considered “intentional or willful” unless it is done,
or omitted to be done, in bad faith without a reasonable belief that the action
or omission is in the best interests of the Company.

 

 

--------------------------------------------------------------------------------

 

 

(b)           Change of Control.  “Change of Control” shall mean the occurrence
of any of the following events:

 

(i)            the approval by the shareholders of the Company of a plan of
complete liquidation or dissolution of the Company or the closing of a sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition to a subsidiary of the Company or to an entity,
the voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such sale or disposition;

(ii)           a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent directly or indirectly (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation;

 

(iii)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company’s then outstanding voting securities; or

 

(iv)          a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors.  “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii) or (iii), or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.

 

Notwithstanding the foregoing, the term “Change of Control” shall not be deemed
to have occurred if the Company files for bankruptcy protection, or if a
petition for involuntary relief is filed against the Company.

 

(c)           Involuntary Termination.  “Involuntary Termination” shall mean:

 

(i)            without Executive’s express written consent, a material reduction
in Executive’s title, authority, duties or responsibilities or a material
reduction in the title, authority, duties, or responsibilities of the supervisor
to whom the service provider is required to report; provided, however, that
following a Change of Control, the conditions of this clause (i) shall be deemed
to be satisfied if Executive does not report directly to the Chief Executive
Officer of the successor to the Company, and Executive terminates employment not
less than four (4) months following the Change of Control;

 

2

--------------------------------------------------------------------------------

 

 

(ii)          without Executive’s express written consent, a reduction by the
Company of Executive’s base compensation of more than ten percent (10%), unless
such reduction in base compensation is part of a general reduction in
compensation applicable to senior executives of the Company;

 

(iii)          without Executive’s express written consent, the relocation of
Executive’s principal place of employment to a facility or a location more than
fifty (50) miles from its then current location;

 

(iv)          any termination of Executive by the Company which is not effected
for Cause; or

 

(v)           the failure of the Company to obtain the assumption of this
Agreement or any other agreement between the Company and Executive by any
successors contemplated in Section 8 below.

 

A termination shall not be considered an “Involuntary Termination” unless
Executive provides notice to the Company of the existence of the condition
described in subsections (i), (ii), (iii) or (v) above within ninety (90) days
of the initial existence of such condition, the Company fails to remedy the
condition within thirty (30) days following the receipt of such notice, and
Executive terminates employment within one-hundred eighty (180) days following
the initial existence of such condition. A termination due to death or
disability shall not be considered an Involuntary Termination.

 

(d)           Termination Date. “Termination Date” shall mean Executive’s
“separation from service” within the meaning of that term under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.             Term of Agreement.  This Agreement shall terminate upon the date
that all obligations of the parties hereto under this Agreement have been
satisfied.

 

3.             At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law.

4.        Effect of Change of Control on Performance-Based Equity Awards. If
Executive is either employed at the time of a Change of Control or Executive’s
employment terminates as a result of an Involuntary Termination on or within
three (3) months prior to a Change of Control, Executive’s performance-based
stock unit awards will be subject to the following provisions:

 

(a)     Stock Price Performance-Based Equity Awards. For each stock unit equity
award with vesting conditioned all or in part on the per share fair market value
of the Company's common stock exceeding one or more target levels (including
appreciation relative to one or more other publicly-traded securities), the
performance measurement period will terminate on the date of the Change of
Control, and Executive will vest in that percentage of the Company shares
covered by the equity award determined by applying the formula set forth in the
award agreement as if the fair market value of the Company's common stock on the
last day of the performance measurement period was the per share consideration
paid pursuant to the transaction(s) constituting the Change of Control. The
portion of the equity award for which the performance condition is not deemed
satisfied pursuant to this Section 4(a) will be forfeited. The effective date of
the foregoing vesting credit and forfeiture will be the date of the Change of
Control. This provision will apply to all such equity awards that are
outstanding as of the Effective Date, and all such future equity awards unless
specifically provided otherwise by the Board’s Compensation Committee (the
“Committee”) in the applicable award agreement.

 

3

--------------------------------------------------------------------------------

 

 

(b)     Performance-Based Equity Awards not based on Stock Price. For each stock
unit equity award with vesting conditioned on performance other than stock price
that is outstanding as of the Effective Date, and for all such future awards
unless specifically provided otherwise by the Committee in the applicable award
agreement, the performance criteria will be deemed satisfied at 100% of target
for any unfinished performance period and the equity award will convert to
time-based restricted stock units (“RSUs”) for such target number of shares
which continue to vest in accordance with any service-based vesting condition
specified in the applicable award agreement, subject to the provisions of
Section 5. The portion of the equity award for which the performance condition
is not deemed satisfied pursuant to this Section 4(b) will be forfeited. The
effective date of the foregoing vesting credit and forfeiture will be the date
of the Change of Control.

 

5.             Severance Benefits.

 

(a)           Involuntary Termination in Connection with a Change of Control. 
If Executive’s employment with the Company terminates as a result of an
Involuntary Termination on or at any time within twelve months (12) months after
a Change of Control, or within three (3) months prior to a Change of Control,
and Executive signs and does not revoke a standard release of claims with the
Company in a form acceptable to the Company (the “Release”) within fifty (50)
days following the later of the Change of Control or the Termination Date (or
such shorter period as the Company may require), then Executive shall be
entitled to the following severance benefits:

 

(i)            200% of the sum of Executive’s annual base salary (as in effect
prior to any reduction that constitutes a basis for Involuntary Termination
pursuant to this Agreement) plus annual target bonus as in effect on the
Termination Date, payable in a lump sum on the date on which the Release becomes
irrevocable (provided, however, that if any portion of such amount is subject to
Section 409A of the Code as nonqualified deferred compensation, then payment
shall be made on the sixtieth (60th) day following the later of the Termination
Date or the Change of Control, subject to Section 7 below);

 

(ii)          any earned but unpaid annual bonus for any annual bonus period
which had ended prior to the Termination Date, which amount shall be paid at
such time as annual bonuses are paid to other senior executives of the Company;

 

4

--------------------------------------------------------------------------------

 

 

(iii)          acceleration of the vesting and exercisability of 100% of
Executive’s options, stock appreciation rights, restricted shares and stock
units with respect to the Company or its successor, or the parent of either, to
the extent outstanding on the Termination Date, and that are subject to vesting
based only on Executive’s service over a specified time period, including any
award converted from a performance-based award to a time-based award pursuant to
Section 4 of this Agreement, or of any deferred compensation into which such
stock options, stock appreciation rights, restricted shares or stock units were
converted upon the Change of Control (the “Equity Awards”); provided, however,
that notwithstanding any contrary term of the Equity Award agreement, if
Executive is entitled to accelerated vesting (or if Executive’s
performance-based Equity Awards become subject to the provisions of Section 4)
as a result of an Involuntary Termination within three (3) months prior to a
Change of Control: (x) the portion of the Equity Award subject to such
accelerated vesting shall not be forfeited or terminated upon the Termination
Date pending the Change of Control, (x) the accelerated vesting shall be deemed
to take place immediately prior to the effective date of the Change of Control,
and (y) the period within which the Equity Award may be exercised following the
Termination Date, if applicable, will expire no less than one (1) month
following the effective date of the Change in Control (but no later than the
expiration of the term of the Equity Award); and

 

(iv)           if Executive so elects and pays to continue health insurance
under Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or
corresponding provision of state law (“COBRA”), then beginning in the month
following the Termination Date (or if later, the date the Release becomes
irrevocable, with a catch-up payment for payments deferred pending the
irrevocability of the Release), Company will pay Executive’s monthly COBRA
premium costs up to the monthly amount the Company was paying as the
employer-portion of premium contributions for health coverage for Executive and
Executive’s eligible dependents immediately before the Termination Date, until
the earlier of: (i) the end of the 24-month period following Termination Date or
(ii) the date Executive or Executive’s eligible dependents lose eligibility for
COBRA continuation coverage. The period of such company-paid COBRA continuation
coverage shall be considered part of Executive’s (and Executive’s eligible
dependents’) COBRA coverage entitlement period. Executive will be solely
responsible for timely electing such continuation coverage for Executive and
Executive’s eligible dependents. Any increase in the premium contribution and/or
in the number of covered dependents by Executive during the period that
Executive continues in the Company’s health insurance benefit plans or receives
company-paid COBRA continuation coverage will be at Executive’s own expense.

 

(b)           Termination Apart from a Change of Control.  If Executive’s
employment with the Company terminates as a result of an Involuntary Termination
more than three (3) months prior to, or more than twelve (12) months after, a
Change of Control, and Executive signs and does not revoke a Release within
fifty (50) days following the Termination Date (or such shorter period as the
Company may require), then Executive shall be entitled to the following
severance benefits:

 

5

--------------------------------------------------------------------------------

 

 

(i)            100% of the Executive’s annual base salary (as in effect prior to
any reduction that constitutes a basis for Involuntary Termination pursuant to
this Agreement), payable in three equal monthly installments on each one-month
anniversary of the Termination Date, with the first installment deferred until
the date on which the Release becomes irrevocable, if later (provided, however,
that if any portion of such amount is subject to Section 409A of the Code as
nonqualified deferred compensation, then such payment shall be made on the
sixtieth (60th) day following the Termination Date), subject to Section 6 below,
and the last installment payable no later than 2-1/2 months after the end of the
year in which the Termination Date occurs; and provided further, however, that
payment of each installment shall be subject to Executive’s availability to
provide reasonable transition assistance to the Company;

 

(ii)          any earned but unpaid annual bonus for any annual bonus period
which had ended prior to the Termination Date, which amount shall be paid at
such time as annual bonuses are paid to other senior executives of the Company;

 

(iii)         acceleration of the vesting and exercisability of Executive’s
Equity Awards as follows:

 

(1)       if Executive’s Involuntary Termination occurs before the one year
anniversary of Executive commencing employment with the Company, then the
unvested Equity Awards shall be accelerated with respect to any unvested shares
subject to the Equity Award that would have vested as of the Termination Date if
the Equity Award had been subject to monthly vesting (i.e. any vesting “cliff”
applicable to the Equity Awards during such first twelve months shall be waived
and monthly vesting will be applied through the Termination Date to all Equity
Awards).

 

(2)       if Executive’s Involuntary Termination occurs after the one year
anniversary of Executive commencing employment with the Company, then the
unvested Equity Awards shall be accelerated with respect to 25% of Executive’s
then unvested Equity Awards; and

 

(iv)           if Executive so elects and pays to continue health insurance
under COBRA, then starting the next calendar month after the Termination Date
(or if later, the date the Release becomes irrevocable, with a catch-up payment
for reimbursements deferred pending the irrevocability of the Release),
Executive will be reimbursed on a monthly basis in an amount equal to the
monthly amount the Company was paying as the employer-portion of premium
contributions for health coverage for Executive and Executive’s eligible
dependents immediately before the Termination Date, until the earlier of: (i)
the end of the 12-month period following Termination Date or (ii) the date
Executive or Executive’s eligible dependents lose eligibility for COBRA
continuation coverage. The period of such employer-reimbursed COBRA continuation
coverage shall be considered part of Executive’s (and Executive’s eligible
dependents’) COBRA coverage entitlement period. Executive will be solely
responsible for timely electing such continuation coverage for Executive and
Executive’s eligible dependents. Any increase in the premium contribution and/or
in the number of covered dependents by Executive during the period that
Executive continues in the Company’s health insurance benefit plans or receives
company-paid reimbursement of COBRA premiums will be at Executive’s own expense.

 

6

--------------------------------------------------------------------------------

 

 

(c)           Accrued Wages and Vacation; Expenses.  Without regard to the
reason for, or the timing of, Executive’s termination of employment: (i) the
Company shall pay Executive any unpaid wages due for periods prior to the
Termination Date; (ii) the Company shall pay Executive all of Executive’s
accrued and unused vacation through the Termination Date; and (iii) following
submission of proper expense reports by Executive, the Company shall reimburse
Executive for all expenses reasonably and necessarily incurred by Executive in
connection with the business of the Company prior to the Termination Date. 
These payments shall be made promptly upon termination and within the period of
time mandated by law.

 

6.             Limitation on Payments.  In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Executive’s benefits under this Agreement shall be
either:

 

(a)           delivered in full or

 

(b)           delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

  

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section 6, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 6.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 6. In the
event that a reduction is required, the reduction shall be applied first to any
benefits that are not subject to Section 409A of the Code, and then shall be
applied to benefits (if any) that are subject to Section 409A of the Code, with
the benefits payable latest in time subject to reduction first.

 

7.       Section 409A; Delayed Commencement of Benefits. Notwithstanding any
provision to the contrary in this Agreement, no cash severance and no
Company-paid health care coverage to which Executive otherwise becomes entitled
under this Agreement shall be made or provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the Termination
Date or (ii) the date of Executive’s death, if Executive is deemed on the
Termination Date to be a “specified employee” within the meaning of that term
under Code Section 409A and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section 7 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Executive shall be entitled to interest on the deferred benefits and payments
for the period the commencement of those benefits and payments is delayed by
reason of Code Section 409A(a)(2), with such interest to accrue at the prime
rate in effect from time to time during that period and to be paid in a lump sum
upon the expiration of the deferral period. Each installment payment under
Section 5 shall be considered a separate payment for purposes of Code Section
409A.

 

7

--------------------------------------------------------------------------------

 

 

8.             Successors.

 

(a)           Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the Company’s obligations under this Agreement and
agree expressly to perform the Company’s obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.

 

(b)           Executive’s Successors.  Without the written consent of the
Company, Executive shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity.  Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

  

9.             Notices.

 

(a)           General.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  In the case of Executive, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

(b)           Notice of Termination.  Any termination by the Company for Cause
or by Executive as a result of an Involuntary Termination shall be communicated
by a notice of termination to the other party hereto given in accordance with
this Section 9.  Such notice shall indicate the specific termination provision
in this Agreement relied upon, shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination under the provision
so indicated, and shall specify the Termination Date (which shall be not more
than thirty (30) days after the giving of such notice).  The failure by
Executive to include in the notice any fact or circumstance which contributes to
a showing of Involuntary Termination shall not waive any right of Executive
hereunder or preclude Executive from asserting such fact or circumstance in
enforcing his rights hereunder, subject to the requirements of Section 1(c).

  

8

--------------------------------------------------------------------------------

 

 

10.           Arbitration.

 

Any controversy involving the construction or application of any terms,
covenants or conditions of this Agreement, or any claims arising out of any
alleged breach of this Agreement, will be governed by the rules of the American
Arbitration Association and submitted to and settled by final and binding
arbitration in Santa Clara County, California, except that any alleged breach of
Executive’s confidential information obligations shall not be submitted to
arbitration and instead the Company may seek all legal and equitable remedies,
including without limitation, injunctive relief.

 

11.           Miscellaneous Provisions.

 

(a)           No Duty to Mitigate.  Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that Executive may receive from any other
source.

  

(b)           Waiver.  No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c)           Integration.  This Agreement supersedes and replaces any prior
agreements, representation or understandings, whether written, oral, express or
implied, between Executive and the Company and constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof.

 

(d)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

 

(e)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(f)            Employment Taxes.  All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.

 

9

--------------------------------------------------------------------------------

 

 

(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

* * *

 

[Remainder of this page intentionally left blank.]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

INPHI CORPORATION

 

 

 

 

 

By:

/s/ John Edmunds

 

Name: John Edmunds

 

Title: Chief Financial Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

/s/ Ford Tamer

 

Signature

 

 

 

 

 

Ford Tamer

 

 

 

 